Letton. Rose and Cornish, JJ.,
dissenting.'
Insurance contracts which are ambiguous should be construed against the insurer, who usually prepares the contract; but there is no ambiguity in the contract under consideration. The clause under which the plaintiff claims recovery provides: “Any beneficiary member in good standing * * * who shall suffer the complete and permanent loss of sight of both eyes shall be considered totally and permanently disabled, and shall thereby be entitled to receive, upon furnishing sufficient and satisfactory proofs of such total and permanent disability, the full, amount of his beneficiary certificate, but not otherwise.”
The plaintiff’s eyes became affected in some way so that he w7as unable to distinguish colors, a condition known as “color-blindness.” In all other respects his vision seems to have been perfect. He was 27 years old and had never wrorn glasses, nor had the doctors recommended them. The colors he could not distinguish were red and green. He had no trouble distinguishing white and blue, and had some trouble in distinguishing yellow. He had no trouble in reading print or seeing ordinary objects. To hold that “color-blindness” is equivalent to “complete and permanent loss of sight of both eye's” is to state a contradiction in terms. The contract was not to indemnify against the loss of the use of the eyes in’ his employment as a railroad brakeman as the majority opinion practically holds. It seems to be a distortion of its language to so hold. To insure a person’s ability to permanently continue in his particular vocation would, in a policy, require wmrds to that effect. In the policy under consideration ther.e is none.
The opinion is unjust to the membership. The judgment affirmed diverts from a trust fund, created by the contributions of members as indemnity for the “complete and permanent loss of sight of both eyes” and for other purposes of indemnity, the sum of $1,740. We cannot conceive that any body of men, providing for insurance. *771whether they all belong to one occupation or not, or whatever the occupation, would place a man who had merely become color-blind on the same indemnity footing with the family of the brother who had been killed, or with the brother totally disabled through loss of legs or arms, or total blindness. Losé óf his job by a young trainman, because of color-blindness, might Jbe the incident that led to his financial fortune, taking him from a job that paid from $75 to $150 and putting him info an occupation that paid several times that. Certainly colorblindness bears no resemblance to total disability. Presumptively insurance aims at indemnification — compensation according to actual loss.
The cases cited in the opinion go only to the length of holding that, when a policy provides for the “loss” of an organ, liability arises when there is an entire loss of the use of the organ for all practical purposes.